                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF TEXAS
                                 McALLEN DIVISION


UNITED STATES OF AMERICA                        '
                                                '
v.                                              '    Criminal No.: M-12-1843
                                                '
RAMON VILLARREAL-HERNANDEZ                      '

       NOTICE OF SUBSTITUTION OF COUNSEL FOR THE UNITED STATES

       The United States hereby gives notice to the Court and the defendant RAMON

VILLARREAL-HERNANDEZ, that the counsel for the United States assigned to this case has

changed. The new counsel for the United States who is responsible for the litigation of this case

is AMY L. GREENBAUM, Assistant United States Attorney.

       Please send all correspondence, notices, orders, and other communications to Assistant

United States Attorney AMY L. GREENBAUM.

                                                     Respectfully submitted,

                                                     RYAN K. PATRICK
                                                     UNITED STATES ATTORNEY


                                             By:      /s/ Amy L. Greenbaum
                                                     Amy L. Greenbaum
                                                     Assistant United States Attorney
                                                     United States Attorney=s Office
                                                     1701 West Highway 83, Ste. 600
                                                     McAllen, Texas 78501
                                                     Phone: (956) 618-8010
                                                     Fax: (956) 618-8009
